Exhibit 10.3

WARRANT

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE REGISTRATION REQUIREMENTS OR AN
EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER,
PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS. THIS WARRANT MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER
AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER, PLEDGE OR HYPOTHECATION OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED HEREBY.

WARRANT TO PURCHASE ORDINARY SHARES
OF
STRONGBRIDGE BIOPHARMA PLC

Dated as of May 19, 2020 (the “Issue Date”)
Void after the date specified in Section 8

Warrant to Purchase

267,390 Ordinary Shares

(subject to adjustment)



THIS CERTIFIES THAT, for value received, AVENUE VENTURE OPPORTUNITIES FUND,
L.P., or its registered assigns (the “Holder”), is entitled, subject to the
provisions and upon the terms and conditions set forth herein, to purchase from
STRONGBRIDGE BIOPHARMA PLC, a public limited company incorporated under the laws
of Ireland (the “Company”) that number of shares (the “Shares”) of the Company’s
ordinary shares, of nominal value $0.01 per share (the “Ordinary Shares”), at
such times and at the price per Share, set forth in Section 1. The term
“Warrant” as used herein shall include this Warrant and any warrants delivered
in substitution or exchange therefor as provided herein. This Warrant is issued
in connection with the transactions described in the Term Loan Agreement, dated
as of May 19, 2020, by and between the Company, the Borrower and Subsidiary
Guarantors (each as defined therein) from time to time party thereto, the
Lenders from time to time party thereto and Avenue Venture Opportunities Fund,
L.P.

The following is a statement of the rights of the Holder and the conditions to
which this Warrant is subject, and to which Holder, by acceptance of this
Warrant, agrees:

I-1

--------------------------------------------------------------------------------

1.Number and Price of Shares: Exercise Period.
(a)Number of Shares. Subject to any previous exercise of the Warrant, the Holder
shall have the right to purchase up to 267,390 Shares, as may be adjusted
pursuant hereto prior to (or in connection with) the expiration of this Warrant
as provided in Section 8.
(b)Exercise Price. The exercise price per Share shall be equal to the lower of
(i) $1.87 or (ii) the effective price of any bona fide equity financing prior to
December 31, 2020, subject to adjustment pursuant hereto (the “Exercise Price”),
provided however, the exercise price shall never be less than the nominal value
of an Ordinary Share.
(c)Exercise Period. This Warrant shall be exercisable, in whole or in part,
prior to (or in connection with) the expiration of this Warrant as set forth in
Section 8.
2.Exercise of the Warrant.
(a)Exercise. The purchase rights represented by this Warrant may be exercised at
the election of the Holder, in whole or in part, in accordance with Section 1,
by:
(i)the tender to the Company at its principal office (or such other office or
agency as the Company may designate) of a notice of exercise in the form of
Exhibit A (the “Notice of Exercise”) duly completed and executed by or on behalf
of the Holder, together with the surrender of this Warrant; and
(ii)the payment to the Company of an amount equal to (x) the Exercise Price
multiplied by (v) the number of Shares being purchased, by wire transfer or
certified, cashier's or other check acceptable to the Company and payable to the
order of the Company.
(b)Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section
2(a)(ii), if the fair market value of one Share is greater than the Exercise
Price (at the date of calculation as set forth below), the Holder may elect to
receive a number of Shares, paid-up to their nominal value, equal to the value
of this Warrant (or of any portion of this Warrant being canceled) by surrender
of this Warrant at the principal office of the Company (or such other office or
agency as the Company may designate) together with a properly completed and
executed Notice of Exercise reflecting such election and the payment to the
Company of an amount equal to (x) the nominal value of a Share multiplied by (v)
the number of Shares being purchased (the “Nominal Value Payment Amount”), by
wire transfer or certified, cashier's or other check acceptable to the Company
and payable to the order of the Company, in which event the Company shall issue
to the Holder that number of Shares computed using the following formula:

X    =      Y(A-B)   

A



Where:

X    =

The number of Shares to be issued to the Holder



I-2

--------------------------------------------------------------------------------

Y    =

The number of Shares to be purchased (as specified in paragraph 1 of the
applicable Notice of Exercise)



A    =

The fair market value of one Ordinary Share (at the date of such calculation)



B    =

The Exercise Price (as adjusted to the date of such calculation) less the
nominal value of one Ordinary Share



For purposes of the calculation above, the fair market value of one Share shall
be determined as follows:

(i)if the Ordinary Shares are traded on any securities exchange or quoted on an
established automated over-the-counter market, the fair market value shall be
deemed to be the average of the closing prices over a ten (10) Trading Day
period ending five (5) Trading Days before the date of calculation; or
(ii)if at any time the Ordinary Shares are not listed on any securities exchange
or quoted on an established automated over-the-counter market, the fair market
value of Ordinary Shares shall be the price per Ordinary Share which the Company
could obtain from a willing buyer (not a current employee or director) for
Ordinary Shares sold by the Company, from authorized but unissued Ordinary
Shares, as determined in good faith by its Board of Directors, unless the
Company shall become subject to a Reorganization, in which case the fair market
value of the Ordinary Shares shall be deemed to be the per share value received
by the holders of the Company’s Ordinary Shares pursuant to such Reorganization.

For purposes hereof, the date of calculation shall be the date the Holder sends
to the Company a Notice of Exercise. “Trading Day” means a day in which trading
in the Ordinary Shares generally occurs on The Nasdaq Global Select Market or if
the Ordinary Shares are not then listed on The Nasdaq Global Select Market, on
the principal other U.S. national or regional securities exchange on which the
Ordinary Shares are then listed, or if the Ordinary Shares are not then listed
on a U.S. national or regional securities exchange, on the principal other
market on which the Ordinary Shares are then traded. If the Ordinary Shares are
not so listed or traded. “Trading Day” means any Business Day. “Business Day”
means any day other than a Saturday, a Sunday or a day on which the Federal
Reserve Bank of New York is authorized or required by law or executive order to
close or be closed.

(c)Exercise Prior to Expiration. To the extent this Warrant is not previously
exercised as to all Shares subject hereto, and if the fair market value of one
Share is greater than the Exercise Price then in effect, this Warrant shall be
deemed automatically exercised pursuant to Section 2(b) (even if not
surrendered) immediately before its expiration and the Holder shall be deemed to
have provided, in connection with such exercise, an undertaking to pay the
Nominal Value Payment Amount to the Company in cash on demand. For purposes of
such automatic exercise, the fair market value of one Share upon such expiration
shall be determined pursuant to Section 2(b). To the extent this Warrant or any
portion thereof is deemed automatically exercised pursuant to this Section 2(c),
the Company agrees to promptly notify the Holder of the number of Shares, if
any, the Holder is to receive by reason of such automatic exercise.

I-3

--------------------------------------------------------------------------------

(d)Share Certificates. This Warrant shall be deemed to have been exercised and
the Shares issuable upon such exercise shall be deemed to have been issued
immediately prior to the close of business on the date this Warrant is exercised
in accordance with its terms, and the person entitled to receive the Shares
issuable upon such exercise shall be treated for all purposes as the holder of
record of such Shares as of the close of business on such date. As promptly as
reasonably practicable on or after such date, the Company shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for that number of Shares issuable upon such exercise. In the event
that this Warrant is exercised in part and has not expired, the Company shall
execute and deliver a new Warrant reflecting the number of Shares that remain
subject to this Warrant.
(e)No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
such fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.
(f)Conditional Exercise. The Holder may exercise this Warrant conditioned upon
(and effective immediately prior to) consummation of any transaction that would
cause the expiration of this Warrant pursuant to Section 8 by so indicating in
the notice of exercise.
(g)Reservation of Shares. The Company agrees during the term this Warrant is
exercisable to reserve and keep available from its authorized and unissued
Ordinary Shares such number of Ordinary Shares as shall from time to time be
sufficient to effect the exercise of this Warrant, and if at any time the number
of authorized but unissued Ordinary Shares shall not be sufficient for purposes
of the exercise of this Warrant in accordance with its terms, without limitation
of such other remedies as may be available to the Holder, the Company will use
all reasonable efforts to take such corporate action as may be necessary to
increase its authorized and unissued Ordinary Shares of the Company to a number
of Ordinary Shares as shall be sufficient for such purposes. The Company
represents and warrants that all Shares that may be issued upon the exercise of
this Warrant will, when issued in accordance with the terms hereof, be validly
issued, fully paid and non-assessable.
(h)Issued Securities. The Company represents and warrants to the Holder that all
issued and outstanding Ordinary Shares or any other securities of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable. All outstanding Ordinary Shares and any other securities were
issued in full compliance with all federal and state securities laws. In
addition, as of the date immediately preceding the date of this Warrant:
(i)A description of the Company’s capitalization attached hereto as Schedule A
is true and complete, in all material respects, as of the Issue Date.
(ii)Except for this Warrant and as otherwise disclosed on Schedule A, there are
no other options, warrants, conversion privileges or other rights presently
outstanding to purchase or otherwise acquire any authorized but unissued shares
of the Company’s share capital or other securities of the Company.

I-4

--------------------------------------------------------------------------------

3.Replacement of the Warrant. Subject to the receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company at the expense of the Holder shall execute and deliver, in lieu of
this Warrant, a new warrant of like tenor and amount.
4.Transfer of the Warrant.
(a)Warrant Resister. The Company shall maintain a register (the “Warrant
Register”) containing the name and address of the Holder or Holders. Until this
Warrant is transferred on the Warrant Register in accordance herewith, the
Company may treat the Holder as shown on the Warrant Register as the absolute
owner of this Warrant for all purposes, notwithstanding any notice to the
contrary. Any Holder of this Warrant (or of any portion of this Warrant) may
change its address as shown on the Warrant Register by written notice to the
Company requesting a change.
(b)Warrant Agent. The Company may appoint an agent for the purpose of
maintaining the Warrant Register referred to in Section 4(a), issuing the Shares
or other securities then issuable upon the exercise of this Warrant, exchanging
this Warrant, replacing this Warrant or conducting related activities.
(c)Transferability of the Warrant. Subject to the provisions of this Warrant
with respect to compliance with the Securities Act of 1933, as amended (the
“Securities Act”), as set forth in Section 5, title to this Warrant may be
transferred by endorsement (by the transferor and the transferee executing the
assignment form attached as Exhibit B (the “Assignment Form”)) and delivery in
the same manner as a negotiable instrument transferable by endorsement and
delivery.
(d)Exchange of the Warrant upon a Transfer. On surrender of this Warrant (and a
properly endorsed Assignment Form) for exchange, subject to the provisions of
this Warrant with respect to compliance with the Securities Act and limitations
on assignments and transfers, the Company shall issue to or on the order of the
Holder a new warrant or warrants of like tenor, in the name of the Holder or as
the Holder (on payment by the Holder of any applicable transfer taxes) may
direct, for the number of shares issuable upon exercise hereof, and the Company
shall register any such transfer upon the Warrant Register. This Warrant (and
the securities issuable upon exercise of this Warrant) must be surrendered to
the Company or its warrant or transfer agent, as applicable, as a condition
precedent to the sale, pledge, hypothecation or other transfer of any interest
in any of the securities represented hereby.
(e)Taxes. In no event shall the Company be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of any
certificate in a name other than that of the Holder, and the Company shall not
be required to issue or deliver any such certificate unless and until the person
or persons requesting the issue thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid or is not payable.

I-5

--------------------------------------------------------------------------------

5.Compliance with Securities Laws. By acceptance of this Warrant, the Holder
agrees to comply with the following:
(a)Restrictions on Transfers. Any transfer of this Warrant or the Shares (the
“Securities”) must be in compliance with all applicable federal and state
securities laws. The Holder agrees not to make any sale, assignment, transfer,
pledge or other disposition of all or any portion of the Securities, or any
beneficial interest therein, unless and until the transferee thereof has agreed
in writing for the benefit of the Company to take and hold such Securities
subject to, and to be bound by, the terms and conditions set forth in this
Warrant to the same extent as if the transferee were the original Holder
hereunder, and either:
(i)there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement, or
(ii)(A) such Holder shall have given prior written notice to the Company of such
Holder’s intention to make such disposition and shall have furnished the Company
with a reasonable detailed description of the manner and circumstances of the
proposed disposition, (B) the transferee shall have made the representations set
forth in Section 10 with respect to itself as a Holder and (C) if requested by
the Company, such Holder shall have furnished the Company, at the Holder’s
expense, with (i) evidence reasonably satisfactory to the Company that such
disposition will not require registration of such Securities under the
Securities Act or (ii) a legal opinion to the effect that the transfer of such
Securities may be effected in compliance with the terms of the Securities Act.
Notwithstanding the foregoing, compliance with clauses (B) and (C) above shall
not be required for any transfer in compliance with Rule 144 and compliance with
clause (C) above shall not be required for any transfer by the Holder to any
affiliate of the Holder (or any fund or partnership under common control with
one of more general partners or managing members of, or shares the same
management company with, the Holder) or a transfer by the Holder to any of the
Holder’s partners, members or other equity owners, or retired partners, members
or other equity owners or the estate of any partners, members or other equity
owners or retired partners, members or other equity owners.
(b)Investment Representation Statement. Unless this Warrant is exercised
pursuant to an effective registration statement under the Securities Act that
includes the Shares with respect to which the Warrant was exercised or pursuant
to Section 2(b) that results in the Shares issued upon exercise being eligible
for resale under Rule 144, it shall be a condition to any exercise of this
Warrant that the Holder shall have confirmed the representations set forth in
Section 10 hereof.
(c)Securities Law Legend. Subject to Section 5(e), the Securities shall (unless
otherwise permitted by the provisions of this Warrant) be stamped or imprinted
with a legend substantially similar to the following (in addition to any legend
required by state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE

I-6

--------------------------------------------------------------------------------

TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE REGISTRATION
REQUIREMENTS OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS. THIS CERTIFICATE MUST BE SURRENDERED
TO THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE,
TRANSFER, PLEDGE OR HYPOTHECATION OF ANY INTEREST IN ANY OF THE SECURITIES
REPRESENTED HEREBY.

(d)Instructions Regarding Transfer Restrictions. Subject to Section 5(e), the
Holder consents to the Company making a notation on its records and giving
instructions to any transfer agent in order to implement the restrictions on
transfer established in this Section 5.
(e)Removal of Legend. The legend referring to federal and state securities laws
identified in Section 5(c) stamped on a certificate evidencing the Shares and
the transfer instructions and record notations with respect to the Securities
shall be removed promptly upon request by the Holder and the Company shall issue
a certificate without such legend to the holder of such Securities if (i) such
Securities are registered under the Securities Act, (ii) such securities are
eligible for resale under Rule 144, or (iii) such holder provides the Company
with an opinion of counsel reasonably acceptable to the Company to the effect
that a sale or transfer of such securities may be made without registration or
qualification.
(f)Compliance with Securities Laws. The Holder is aware of the restrictions
imposed by the United States securities laws on the purchase or sale of
securities by any person who has received material, non-public information from
the issuer of such securities and on the communication of such information to
any other person when it is reasonably foreseeable that such other person is
likely to purchase or sell such securities in reliance upon such information.
6.Adjustments. Subject to the expiration of this Warrant pursuant to Section 8,
the number and kind of shares purchasable hereunder and the Exercise Price
therefor are subject to adjustment from time to time, as follows:
(a)Merger or Reorganization. If at any time there shall be any reorganization,
recapitalization, merger or consolidation (a “Reorganization”) involving the
Company (other than as otherwise provided for herein or as would cause the
expiration of this Warrant under Section 8) in which Ordinary Shares of the
Company are converted into or exchanged for securities, cash or other property,
then, as a part of such Reorganization, lawful provision shall be made so that
the Holder shall thereafter be entitled to receive upon exercise of this
Warrant, the kind and amount of securities, cash or other property of the
successor corporation resulting from such Reorganization (collectively,
“Reference Property”), equivalent in value to that which a holder of the Shares
deliverable upon exercise of this Warrant would have been entitled to receive in
such Reorganization if the right to purchase the Shares hereunder had been
exercised immediately prior to such Reorganization. In any such case,
appropriate adjustment (as determined in good faith by

I-7

--------------------------------------------------------------------------------

the Board of Directors of the successor corporation) shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Holder after such Reorganization to the end that the provisions
of this Warrant shall be applicable after the event, as near as reasonably may
be, in relation to any shares or other securities deliverable after that event
upon the exercise of this Warrant. Without limiting the foregoing, in connection
with any Reorganization, upon the closing thereof, the successor or surviving
entity shall assume the obligations of this Agreement. The provisions of this
Section 6(a) shall similarly apply to successive Reorganizations.
(b)Reclassification of Shares. If the securities issuable upon exercise of this
Warrant are changed into the same or a different number of securities of any
other class or classes by reclassification, capital reorganization or otherwise
(other than as otherwise provided for herein) (a “Reclassification ’), then, in
any such event, in lieu of the number of Shares which the Holder would otherwise
have been entitled to receive, the Holder shall have the right thereafter to
exercise this Warrant for a number of Shares of such other class or classes of
shares that a holder of the number of securities deliverable upon exercise of
this Warrant immediately before that change would have been entitled to receive
in such Reclassification, all subject to further adjustment as provided herein
with respect to such other shares.
(c)Subdivisions and Combinations. In the event that the outstanding Ordinary
Shares are subdivided (by shares split, by payment of a shares dividend or
otherwise) into a greater number of Ordinary Shares, the number of Shares
issuable upon exercise of the this Warrant immediately prior to such subdivision
shall, concurrently with the effectiveness of such subdivision, be
proportionately increased, and the Exercise Price shall be proportionately
decreased, and in the event that the outstanding Ordinary Shares are combined
(by reclassification or otherwise) into a lesser number of Ordinary Shares, the
number of Shares issuable upon exercise of the this Warrant immediately prior to
such combination shall, concurrently with the effectiveness of such combination,
be proportionately decreased, and the Exercise Price shall be proportionately
increased.
(d)Notice of Adjustments. Upon any adjustment in accordance with this Section 6,
the Company shall give notice thereof to the Holder, which notice shall state
the event giving rise to the adjustment, the Exercise Price as adjusted and the
number of securities or other property purchasable upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation of each.
The Company shall, upon the written request of any Holder, furnish or cause to
be furnished to such Holder a certificate setting forth (i) such adjustments,
(ii) the Exercise Price at the time in effect and (iii) the number of securities
and the amount, if any, of other property that at the time would be received
upon exercise of this Warrant.
7.Notification of Certain Events. Prior to the expiration of this Warrant
pursuant to Section 8, in the event that the Company shall authorize:
(a)the issuance of any dividend or other distribution on the share capital of
the Company (other than (i) dividends or distributions otherwise provided for in
Section 6, (ii) repurchases of Ordinary Shares issued to or held by employees,
officers, directors or consultants of the Company or its subsidiaries upon
termination of their employment or services pursuant to agreements providing for
the right of said repurchase, (iii) repurchases of Ordinary Shares issued

I-8

--------------------------------------------------------------------------------

to or held by employees, officers, directors or consultants of the Company or
its subsidiaries pursuant to rights of first refusal or first offer contained in
agreements providing for such rights, or (iv) repurchases of Ordinary Shares in
connection with the settlement of disputes with any shareholder), whether in
cash, property, shares or other securities;
(b)the voluntary liquidation, dissolution or winding up of the Company; or
(c)any transaction resulting in the expiration of this Warrant pursuant to
Section 8(b);

the Company shall send to the Holder of this Warrant at least ten (10) calendar
days prior written notice of the date on which a record shall be taken for any
such dividend or distribution specified in clause (a) or the expected effective
date of any such other event specified in clause (b) or (c), as applicable. The
notice provisions set forth in this section may be shortened or waived
prospectively or retrospectively by the consent of the Holder of this Warrant.

8.Expiration of the Warrant. This Warrant shall expire and shall no longer be
exercisable as of the earlier of:
(a)5:00 p.m., Pacific time, on May 19, 2025; or
(b)(i) the acquisition of the Company by another entity by means of any
transaction or series of related transactions to which the Company is a party
(including, without limitation, any share acquisition, reorganization, merger or
consolidation but excluding any sale of shares for capital raising purposes and
any transaction effected primarily for purposes of changing the Company’s
jurisdiction of incorporation) other than a transaction or series of related
transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction or series of related
transactions receive voting securities of such other surviving or resulting
entity (or if the Company or such other surviving or resulting entity is a
wholly-owned subsidiary immediately following such acquisition, its parent), or
(ii) a sale, lease or other disposition of all or substantially all of the
assets of the Company and its subsidiaries taken as a whole by means of any
transaction or series of related transactions, except where such sale, lease or
other disposition is to a wholly-owned subsidiary of the Company; provided that
the holders of Shares in the transaction described in (i) or (ii) above receive
cash or cash equivalents in such transaction with an aggregate value per
Ordinary Share greater than two times the Exercise Price.
9.No Rights as a Shareholder. Nothing contained herein shall entitle the Holder
to any rights as a shareholder of the Company or to be deemed the holder of any
securities that may at any time be issuable on the exercise of the rights
hereunder for any purpose nor shall anything contained herein be construed to
confer upon the Holder, as such, any right to vote for the election of directors
or upon any matter submitted to shareholders at any meeting thereof, or to give
or withhold consent to any corporate action (whether upon any recapitalization,
issuance of shares, reclassification of shares, change of nominal value or
change of shares to no nominal value, consolidation, merger, conveyance or
otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or any other rights of a shareholder of the Company until
this Warrant shall have been exercised.

I-9

--------------------------------------------------------------------------------

10.Representations and Warranties of the Holder. By acceptance of this Warrant,
the Holder represents and warrants to the Company as follows:
(a)No Registration. The Holder understands that the Securities have not been,
and will not be, registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Holder’s representations as
expressed herein or otherwise made pursuant hereto.
(b)Investment Intent. The Holder is acquiring the Securities for investment for
its own account, not as a nominee or agent, and not with a view to, or for
resale in connection with, any distribution thereof. The Holder has no present
intention of selling, granting any participation in, or otherwise distributing
the Securities, nor does it have any contract, undertaking, agreement or
arrangement for the same.
(c)Investment Experience. The Holder has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company, and has such knowledge and experience in financial or
business matters so that it is capable of evaluating the merits and risks of its
investment in the Company and protecting its own interests.
(d)Speculative Nature of Investment. The Holder understands and acknowledges
that its investment in the Company is highly speculative and involves
substantial risks. The Holder can bear the economic risk of its investment and
is able, without impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.
(e)Accredited Investor. The Holder is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission and agrees to submit to the Company such further assurances of such
status as may be reasonably requested by the Company. The Holder has furnished
or made available any and all information requested by the Company or otherwise
necessary to satisfy any applicable verification requirements as to “accredited
investor” status. Any such information is true, correct, timely and complete.
(f)Residency. The residency of the Holder (or, in the case of a partnership or
corporation, such entity’s principal place of business) is correctly set forth
on the signature page hereto.
(g)Restrictions on Resales. The Holder acknowledges that the Securities must be
held indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Holder is aware of the
provisions of Rule 144 promulgated under the Securities Act, which permit resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, which may include, among other things, the availability of
certain current public information about the Company, the resale occurring not
less than a specified period after a party has purchased and paid for the
security to be sold, the number of shares being sold during any three-month
period not exceeding specified limitations, the sale being effected through a
“broker’s transaction,” a transaction directly with a “market maker” or a
“riskless

I-10

--------------------------------------------------------------------------------

principal transaction” (as those terms are defined in the Securities Act or the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder), and the filing of a Form 144 notice, if applicable. The
Holder acknowledges and understands that the Company may not be satisfying the
current public information requirement of Rule 144 at the time the Holder wishes
to sell the Securities and that, in such event, the Holder may be precluded from
selling the Securities under Rule 144 even if the other applicable requirements
of Rule 144 have been satisfied. The Holder acknowledges that, in the event the
applicable requirements of Rule 144 are not met, registration under the
Securities Act or an exemption from registration will be required for any
disposition of the Securities. The Holder understands that, although Rule 144 is
not exclusive, the Securities and Exchange Commission has expressed its opinion
that persons proposing to sell restricted securities received in a private
offering other than in a registered offering or pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales and that such persons and the brokers who
participate in the transactions do so at their own risk.
(h)Authorization. The Holder has full legal capacity, power and authority to
execute and deliver this Warrant and to perform its obligations hereunder. This
Warrant constitutes the valid and binding obligations of the Holder, enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.
11.Miscellaneous.
(a)Amendments. Except as expressly provided herein, neither this Warrant nor any
term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Warrant and signed by the Company and the
Holder of this Warrant.
(b)Waivers. No waiver of any single breach or default shall be deemed a waiver
of any other breach or default theretofore or thereafter occurring.
(c)Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile or electronic mail (if to the Holder) or otherwise
delivered by hand, messenger or courier service addressed:
(i)if to the Holder, to the Holder at the Holder’s address, facsimile number or
electronic mail address as show on the signature page hereto, or at such other
current address as the Holder shall have furnished to the Company; or
(ii)if to the Company, to the attention of the Chief Executive Officer or Chief
Financial Officer of the Company at the Company’s address, facsimile number or
electronic mail address as shown on the signature page hereto, or at such other
current address as the Company shall have furnished to the Holder.

Each such notice or other communication shall for all purposes of this Warrant
be treated as effective or having been given (it if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if

I-11

--------------------------------------------------------------------------------

sent via mail, at the earlier of its receipt or five days after the same has
been deposited in a regularly-maintained receptacle for the deposit of the
United States mail, addressed and mailed as aforesaid, or (iii) if sent via
facsimile, upon confirmation of facsimile transfer or, if sent via electronic
mail, upon confirmation of delivery when directed to the relevant electronic
mail address, if sent during normal business hours of the recipient, or if not
sent during normal business hours of the recipient, then on the recipient’s next
business day. In the event of any conflict between the Company’s books and
records and this Warrant or any notice delivered hereunder, the Company’s books
and records will control absent fraud or error.

(d)Governing Law. This Warrant and all actions arising out of or in connection
with this Warrant shall be governed by and construed in accordance with the laws
of the State of New York, without regard to the conflicts of law provisions of
the State of New York, or of any other state.
(e)Jurisdiction and Venue. The Company agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in New York, New York, or in
the courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 11(e) is for the benefit of the
Holder only and, as a result, Holder shall not be prevented from taking
proceedings in any other courts with jurisdiction. Nothing herein shall in any
way be deemed to limit the ability of the Holder to serve any such process or
summonses in any other manner permitted by applicable law. The Company
irrevocably waives to the fullest extent permitted by law any objection that it
may now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Warrant and hereby further
irrevocably waives to the fullest extent permitted by law any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which the Company is or may be
subject, by suit upon judgment.
(f)Titles and Subtitles. The titles and subtitles used in this Warrant are used
for convenience only and are not to be considered in construing or interpreting
this Warrant. All references in this Warrant to sections, paragraphs and
exhibits shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits attached hereto.
(g)Severability. If any provision of this Warrant becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Warrant, and such illegal, unenforceable or void
provision shall be replaced with a valid and enforceable provision that will
achieve, to the extent possible, the same economic, business and other purposes
of the illegal, unenforceable or void provision. The balance of this Warrant
shall be enforceable in accordance with its terms.
(h)Waiver of Jury Trial. EACH OF THE HOLDER AND THE COMPANY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER BASED ON

I-12

--------------------------------------------------------------------------------

CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO THIS WARRANT.
(i)California Corporate Securities Law. THE SALE OF THE SECURITIES THAT ARE THE
SUBJECT OF THIS WARRANT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL. UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE, THE RIGHTS OF ALL PARTIES TO THIS WARRANT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.
(j)Saturdays, Sundays and Holidays. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall be
a Saturday, Sunday or U.S. federal holiday, then such action may be taken or
such right may be exercised on the next succeeding day that is not a Saturday,
Sunday or U.S. federal holiday.
(k)Rights and Obligations Survive Exercise of the Warrant. Except as otherwise
provided herein, the rights and obligations of the Company and the Holder under
this Warrant shall survive exercise of this Warrant.
(l)Entire Agreement. Except as expressly set forth herein, this Warrant
(including the exhibits attached hereto) constitutes the entire agreement and
understanding of the Company and the Holder with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to the
subject matter hereof.

(signature page follows)



I-13

--------------------------------------------------------------------------------

The Company and the Holder sign this Warrant as of the date stated on the first
page.

COMPANY:



STRONGBRIDGE BIOPHARMA PLC



By /s/ Robert Lutz

Name:

Title:



Address for Notices:

900 Northbrook Drive

Suite 200

Trevose, PA 19053

Attn:

Tel:

Fax:

Email:



With a copy (which shall not constitute notice) to:



Reed Smith LLP

599 Lexington Avenue

New York, New York 10022

Attention: Aron Izower

Tel:(212 549-0393

Fax:(212) 521-5450

Email:aizower@reedsmith.com

AGREED AND ACKNOWLEDGED,

HOLDER:



[ ]

By:/s/ Sonia Gardner

Name:

Title:



Address for Notices:

[ ]

Attn:[ ]

Tel:[ ]

Fax:[ ]

Email:[ ]

I-14

--------------------------------------------------------------------------------

SCHEDULE A

Capitalization

Class &

Number of Shares

Par Value

Authorized

Issued

Outstanding

Preferred Shares

$0.01

100,000,000

-

-

Ordinary Shares

$0.01

600,000,000

54,355,957

54,355,957

Deferred Ordinary

Shares

€1.00

40,000

40,000

40,000



Outstanding Options: 10,518,999 with weighted average exercise price of $5.29.

Outstanding Warrants -

•5,030,000 Warrants with exercise price of $2.50

•160,714 Warrants with exercise price of $2.45

•394,289 Warrants with exercise price of $7.37

•1,248,250 Warrants with exercise price of $10.00

Outstanding Restricted Stock Units: 1,097,800













































I-15

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

TO:STRONGBRIDGE BIOPHARMA PLC (the “Company”)

Attention:CHIEF FINANCIAL OFFICER

(1)

Exercise. The undersigned elects to purchase the following pursuant to the terms
of the attached warrant:

Number of shares:

Type of security:

(2)Method of Exercise. The undersigned elects to exercise the attached warrant
pursuant to:

[   ]

A cash payment, and tenders herewith payment of the purchase price for such
shares in full, together with all applicable transfer taxes, if any.

[   ]

The net issue exercise provisions of Section 2(b) of the attached warrant.

(3)Conditional Exercise. Is this a conditional exercise pursuant to Section
2(f):

[ ] Yes [ ] No

If “Yes,” indicate the applicable condition:

‌

(4)Unexercised Portion of the Warrant. Please issue a new warrant for the
unexercised portion of the attached warrant in the name of:

[ ]

The undersigned

[ ]

Other—Name:

[ ]

Address:



[ ]

Not applicable

(6)

[Investment Intent. The undersigned represents and warrants that the aforesaid
shares are being acquired for investment for its own account and not with a view
to, or for resale in connection with, the distribution thereof, and that the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the shares, nor does it have any contract,
undertaking, agreement or arrangement for the same, and all

I-16

--------------------------------------------------------------------------------

representations and warranties of the undersigned set forth in Section 10 of the
attached warrant are true and correct as of the date hereof.]1





(Print name of the warrant holder)





(Signature)





(Name and title of signatory, if applicable)





(Date)





(Fax number)





(Email address)





1 Include if exercised pursuant to Section 2(a).

I-17

--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

ASSIGNOR:

COMPANY:

WARRANT:

THE WARRANT TO PURCHASE SHARES OF ORDINARY SHARES ISSUED ON MAY 19, 2020 (THE
“WARRANT”)

DATE:‌

(1)

Assignment. The undersigned registered holder of the Warrant (“Assignor”)
assigns and transfers to the assignee named below (“Assignee”) all of the rights
of Assignor under the Warrant, with respect to the number of shares set forth
below:

Name of Assignee:

Address of Assignee:



Number of Shares Assigned:

and does irrevocably constitute and appointas attorney to make such transfer on
the books of Strongbridge Biopharma plc, maintained for the purpose, with full
power of substitution in the premises.

(2)

Obligations of Assignee. Assignee agrees to take and hold the Warrant and any
shares to be issued upon exercise of the rights thereunder (the “Securities”)
subject to, and to be bound by, the terms and conditions set forth in the
Warrant to the same extent as if Assignee were the original holder thereof.

(3)

[Investment Intent. Assignee represents and warrants that the Securities are
being acquired for investment for its own account, not as a nominee or agent,
and not with a view to, or for resale in connection with, the distribution
thereof, and that Assignee has no present intention of selling, granting any
participation in, or otherwise distributing the shares, nor does it have any
contract, undertaking, agreement or arrangement for the same, and all
representations and warranties set forth in Section 10 of the Warrant are true
and correct as to Assignee as of the date hereof.]2

Assignor and Assignee are signing this Assignment Form on the date first set
forth above.



2 Include to the extent required pursuant to Section 5(a).

I-18

--------------------------------------------------------------------------------

ASSIGNOR



ASSIGNEE













(Print name of Assignor)



(Print name of Assignee)













(Signature of Assignor)



(Signature of Assignee)













(Print name of signatory, if applicable)



(Print name of signatory, if applicable)













(Print title of signatory, if applicable)



(Print title of signatory, if applicable)













Address:



Address:





























I-19

--------------------------------------------------------------------------------